Maxwell, J.
This action was brought in the county court of Kearney county upon a promissory note, of which the following is a copy:
“Minden, Neb., Oct. 4th, 1880.
“On or before the 4th day of October, 1881, I promise to pay to the order of Hans Miller the sum of $35, for value received, at ten per cent from date.
“W. B. Miller.”
On which was the following guaranty:
“For value received I guarantee the within to T. M. Mesick.
“Hans Miller.”
The defendant Miller demurred to the bill of particulars upon the ground that the causes of action were improperly joined. The demurrer was sustained. Mesick thereupon took the case on error to the district court, where the judgment was reversed and the cause set down for trial. The plaintiff brings the cause into this court by petition in error.
The same practice would prevail on the trial of this case *647as though it had been tried before a justice of the peace, and there is no provision for a demurrer before a justice. The judgment is therefore affirmed.
Judgment affirmed.
The other judges concur.